DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2018/0175468 to Shin et al.
With respect to claim 1, Shin et al. teach a battery module 100 comprising: a plurality of battery cells 110; a substrate 222 (a housing) accommodating the plurality of battery cells 110; a cooling part 230 disposed at an outer surface of the substrate 222 (the housing); and a metal plating layer 224 and cooling fins 216 (a first heat transfer part) disposed on an inner surface of the substrate 222 (the housing) in contact with an end of each of the plurality of battery cells 110, wherein the substrate 222 (the housing) has a curved portion having a curved shape conforming to a curved shape of the ends of the plurality of battery cells 110 (Shin et al.: Sections [0078]-[0079]; Fig. 4). 

With respect to claim 2, Shin et al. teach the battery module 100, wherein the inner surface and the outer surface of the substrate 222 (the housing) have the curved portion (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 3, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the cooling fins 216 (the first heat transfer part) contact the curved portion of the substrate 222 (the housing) and have a curved portion having a shape conforming to the curved shape of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 4, Shin et al. teach the battery module 100, wherein the battery module 100 further comprises a metal plating layer 224 and a thermal pad 240 (a second heat transfer part) disposed between the substrate 222 the outer surface of the substrate 222 (the housing) and the cooling part 230 in contact with the outer surface of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 5, Shin et al. teach the battery module 100, wherein the thermal pad 240 (the second heat transfer part) has a planar shape (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 6, Shin et al. teach the battery module 100, wherein the outer surface of the substrate 222 (the housing) has a curved shape, and wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) is disposed inside a groove formed by the curved shape (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 7, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) has a tube shape (a rod shape) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 8, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) is composed of a plurality of parts, the outer surface of the substrate 222 (the housing) has a curved shape, and a portion of the metal plating layer 224 and the thermal pad 240 (the plurality of parts) are spaced apart from each other and the metal plating layer is in contact with the grooves formed by the curved shape of the substrate 222 (are inserted into a plurality of grooves formed by the curved shape), respectively (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 9, Shin et al. teach the battery module 100, wherein the inner surface and the outer surface of the substrate 222 (the housing) each have a curved shape conforming to the curved shape of the ends of the plurality of battery cells 110 (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 10, Shin et al. teach the battery module 100, wherein the metal plating layer 224 (the first heat transfer part) has a curved shape conforming to the curved shape of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 11, Shin et al. teach the battery module 100, wherein the metal plating layer 224 (the first heat transfer part) is a conductive adhesive (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 12, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) are a conductive adhesive and a heat dissipating pad (Shin et al.: Sections [0078]-[0079]; Fig. 4).  

With respect to claim 13, Shin et al. teach a battery pack comprising the battery module 100 (Shin et al.: Sections [0078]-[0079]; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/17/2022